Citation Nr: 1700276	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  13-26 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with mood disorder not otherwise specified (NOS).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to special monthly compensation based on the need of aid and attendance of another person.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs




ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1977 to November 1977.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for PTSD with mood disorder NOS and assigned an initial 50 percent disability rating.

The Board remanded this case in April 2016 so that the Veteran could be scheduled for a Board hearing.  However, communication received from the Veteran's representative and the Veteran in September 2016 notes that the Veteran had withdrawn his hearing request due to his physical condition preventing him from travelling.  Additional evidence was received in October 2016 with a handwritten note signed by "DB" noting that "the Veteran is set for full Board hearing ASAP!"  As it is not clear who "DB" is, this handwritten note does not communicate a desire from the Veteran or his representative that a hearing should be rescheduled.  Thus, the Board will proceed as if the prior hearing request was withdrawn as noted in the September 2016 correspondence.

The issue of entitlement to a TDIU has been raised by the record in April 2016 and October 2016 medical statements from a VA psychiatrist.  Therefore, the issue of entitlement to a TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009) is considered on appeal as part and parcel to the increased rating claim for PTSD.  The issue of entitlement to special monthly compensation based on the need of aid and attendance of another person also has been raised by an April 15, 2016 statement from the Veteran's live-in aide, and should be considered on appeal, as well.  See 38 C.F.R. § 3.350 (2015); Akles v. Derwinski, 1 Vet. App. 118   (1991) (the issue of entitlement to SMC is part and parcel of a claim for increased compensation and does not require submission of a separate claim).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is presently rated as 50 percent disabled for PTSD with mood disorder NOS under 38 C.F.R. § 4.130, Diagnostic Code 9411.  He was last evaluated for compensation and pension purposes for his PTSD in January 2013.  Since that time the evidence suggests a worsening of his PTSD symptoms.  See, e.g., December 3, 2013 suicide attempt, noted in private emergency room records.  As noted in the introduction, an April 2016 statement also was submitted from a live-in aide, who notes that assistance is provided for bathing, dressing, and eating, as well as taking medication and going to medical appointments.  In addition, as noted, medical statements were submitted by the Veteran's VA psychiatrist in April 2016 and October 2016 noting that the Veteran had total occupational impairment due to his PTSD.  As the severity of the Veteran's PTSD has potentially worsened since it was last evaluated four years ago, another examination is warranted to resolve the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify any pertinent treatment records pertaining to his PTSD with mood disorder NOS, including any records of services from The Forgotten Warrior Project.

2.  The AOJ should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his PTSD with mood disorder NOS from September 2014 to the present.

3.  The AOJ should then arrange for the Veteran to be scheduled for a VA psychiatric evaluation to determine the current severity of his PTSD with mood disorder NOS.  The examiner should review the record.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD with mood disorder NOS, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The VA examiner is requested to provide an opinion as to the functional (both social and occupational) impairment due to the Veteran's service-connected PTSD with mood disorder NOS..  In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disabilities, as distinguished from any nonservice-connected disability.  The requested opinion must also take into consideration the relevant employment history and educational history, or lack thereof.

If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the severity of the disability at issue or because of some other reason. 

4.  The AOJ also should schedule the Veteran for a VA aid and attendance examination.  The examiner should review the record.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  

In determining whether the Veteran is in need of regular aid and attendance due to his service-connected disabilities, the examiner should consider the following: (a) whether the Veteran is unable to dress or undress himself, or to keep himself ordinarily clean and presentable; or (b) whether his physical or mental incapacity requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment. 

To the extent possible please differentiate between the symptoms attributable to the Veteran's service-connected disabilities and any nonservice-connected disabilities.  

Service connection is in effect for PTSD with mood disorder and erectile dysfunction.

The examiner should consider the April 15, 2016 statement from a live-in aide, E.H., who notes that assistance is provided for bathing, dressing, and eating, as well as taking medication and going to medical appointments.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the severity of the disability at issue or because of some other reason.

5.  The AOJ should then review the record and readjudicate the claim for a rating higher than 50 percent for PTSD with mood disorder NOS, a TDIU, and SMC based on aid and attendance.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

